NO. 07-06-0418-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                 JANUARY 26, 2007
                          ______________________________

                              DWAYNE KING, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                    NO. 6392; HONORABLE LEE WATERS, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                            ON ABATEMENT AND REMAND


       Dwayne King perfected appeal from his conviction for the offense of money

laundering. The clerk’s and reporter’s records were due on December 18, 2006. The clerk

and reporter filed motions for extension citing appellant’s failure to make arrangements for

payment for the clerk’s and reporter’s records. Each motion was granted, extending the

deadlines to February 2, 2007. We directed appellant’s counsel to certify compliance with

Rules of Appellate Procedure 34.6(b)(1), and 35.3(a)(2), (3) on or before January 8, 2007.

Counsel’s response recited appellant currently resides in Detroit, Michigan, that he is
indigent and is attempting to raise funds necessary to pay for the record. The response

requests additional time to pay for the record but does not comply with Rule 10.5(b)(1)

governing motions for extension of time. It also states that counsel has advised appellant

that he must return to Texas for a hearing on indigence for appointment of counsel on

appeal.1 Counsel has not filed a notice that she no longer represents appellant in

accordance with Rule 6.4 or a motion to withdraw complying with Rule 6.5. Nor has

counsel filed a docketing statement required by Rule 32.2 and as directed by this court.


       Accordingly we must abate the appeal and remand the case to the 223rd District

Court of Gray County for further proceedings. Tex. R. App. P. 37.3(a)(2). Upon remand

the trial court shall use such means as may be necessary, including a hearing if the court

finds it necessary, to determine the following:


       1. whether appellant desires to prosecute the appeal;


       2. whether appellant is indigent;


       3. whether appellant is entitled to a free appellate record due to his indigence; and


       4. whether appellant is represented by counsel or is entitled to appointed counsel.


       The trial court shall cause any hearing held to be transcribed and shall conduct it

in a manner designed to protect appellant’s rights which may include presentation of

testimony in any manner permitted by law. The court shall (1) execute findings of fact and



       1
           The foundation for this advice is not clear from counsel’s response.

                                              2
conclusions of law addressing the foregoing issues, (2) cause to be developed a

supplemental clerk's record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its compliance with this order, and (3) cause to be

developed a reporter's record transcribing the evidence and arguments presented at any

hearing conducted. Additionally, the district court shall then file the supplemental record

with the clerk of this court on or before March 5, 2007. Should further time be needed by

the trial court to perform these tasks, same shall be requested before March 5, 2007.

Finally, if the trial court determines that appellant is entitled to appointed counsel and

appoints counsel, it shall inform this court of the name, address, and state bar number of

the appointed counsel.


       It is so ordered.


                                                 Per Curiam




Do not publish.




                                            3